Citation Nr: 0518312	
Decision Date: 07/05/05    Archive Date: 07/14/05	

DOCKET NO.  96-45 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
heart disease. 

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims for service connection 
for pes planus, hypertension with heart disease, and a 
psychiatric disorder diagnosed as generalized anxiety 
disorder.  In July 1991, the Board remanded the case to the 
RO for further evidentiary development regarding the pes 
planus issue; no action was directed as to the other issues.  
A September 1997 rating decision continued the prior denial 
of service connection for hypertension with heart disease and 
generalized anxiety disorder.  In August 2003 the Board 
remanded the case a second time to ensure the compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The case 
has been returned to the Board for further review on appeal.

The issues involving service connection for a psychiatric 
disorder and hypertension with heart disease were held in 
abeyance for a period of several years following the Board's 
July 1991 remand, during which period extensive evidentiary 
development and adjudication was undertaken as to the pes 
planus issue.  Service connection for pes planus was granted 
in October 1991 and a 10 percent initial evaluation was 
assigned.  The rating was increased to 30 percent effective 
in November 1995.  The veteran initiated but later withdrew 
an appeal as to that rating.  By a June 2000 rating decision, 
the rating for pes planus was increased to 50 percent from 
February 1999.  Since a 50 percent rating under Diagnostic 
Code 5276 is the highest rating available for bilateral pes 
planus and since the veteran in October 1999 limited her 
appeal to a claim for a 50 percent rating, the Board finds 
that the assignment of a 50 percent rating represents a 
complete grant of the benefits sought for pes planus and that 
no issue involving pes planus remains before the Board at the 
present time.

The issue of entitlement to service connection for a 
psychiatric disorder is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.
FINDINGS OF FACT

1.  Neither hypertension nor heart disease was manifest 
during service or within one year after separation from 
service.

2.  Hypertension was first clinically documented several 
years after service and is not shown to be related to active 
military service.

3.  A heart disease or defect, if present, was not 
demonstrated until many years after service and is not shown 
to be related to service.  


CONCLUSION OF LAW

Hypertension with heart disease was not incurred in active 
military service and may not be presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in May 2004, which complied with the applicable content 
requirements.  The May 2004 VCAA letter informed the veteran 
concerning the information and evidence necessary to 
substantiate her claim for service connection for a 
psychiatric disorder and hypertension with heart disease.  
The RO explained to the veteran which information or evidence 
it needed from her and what she could do to help with the 
claim.  The RO informed the veteran that it would help her 
obtain private treatment records if she completed Release of 
Information forms that would enable the RO to obtain such 
records on her behalf.  Copies of the forms were enclosed.  
The letter explained the entitlement criteria for an award of 
service connection and explained the evidence necessary to 
support the claim.  The RO advised the veteran as to what VA 
would do to assist in the development of the evidence to 
support her claims.  The Board would note that a prior letter 
sent to the veteran in May 2003 contained substantially the 
same information except that it did not advise the veteran as 
to what VA would do to assist in the development of the 
evidence.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with her claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing her of the need 
to submit everything in her possession to VA.  The veteran 
was advised that evidence which would substantiate her claim 
would include all competent evidence bearing upon the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The timing of the VCAA notice letter did not comply 
with the requirements of Pelegrini since it was issued after 
the initial adjudication of the claim.  However, in Pelegrini 
the United States Court of Appeals for Veterans Claims 
(Court) left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board, and the veteran had 
ample time in which to respond to the notice letter.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  The 
veteran has therefore had a "meaningful opportunity to 
participate effectively" in the processing of her claims.  
Mayfield , Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the veteran.  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  A VA 
examination has been performed in connection with the claim.  
The Board is not aware of additional VA or private medical 
evidence relating to hypertension and heart disease that is 
not of record for which reasonable procurement efforts have 
not been made.  For these reasons, the Board concludes that a 
current examination would serve no useful purpose and that VA 
has fulfilled the duty to assist the veteran in this case.  

Legal criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension and 
arteriosclerotic cardiovascular disease, are presumed by law 
to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Factual Background

On examination for enlistment into service in June 1973, 
blood pressure was reported as 110/72.  The heart was 
reported to be normal.  Service medical records contain no 
reference to complaints or findings of cardiovascular 
disease.  On examination for separation in August 1974, blood 
pressure was 108/56, and the heart was reported as normal.  

Enclosed with the veteran's service medical records were 
additional records from a service department medical facility 
covering a period of several years before her active duty 
during which she received medical care as the spouse of a 
serviceman.  The following blood pressure readings were 
recorded therein: 126/90 in August 1970, 120/88 in February 
1971, 124/62 in September 1971, 126/96 in August 1972, and 
110/64 in November 1973.  

The veteran filed her original claim for service connection 
in July 1990.  Received in conjunction with the claim were 
private medical records from the Fort Worth Osteopathic 
Medical Center and from St. Joseph's Hospital dated in 1988 
and 1989.  The veteran was hospitalized at St. Joseph's 
Hospital on several occasions during that period for a number 
of disorders, including nonspecific chest pain and tightness 
of the chest.  Hypertension was diagnosed.  The cardiac work 
up at the Forth Worth Osteopathic Medical Center in December 
1989 showed changes suggestive of ischemia on cardiac stress 
testing but a thallium test was within normal limits, 
suggesting either that the patient did not have significant 
coronary artery disease and that her chest discomfort was 
secondary to pyloric spasm or that the thallium test was a 
false positive.  The discharge diagnoses included essential 
hypertension and sinus bradycardia with syncope.

A July 1990 statement is of record from A. D. Selman, M.D., 
who had treated the veteran for a year and a half.  The most 
recent hospitalization had occurred because of severe chest 
pain.  Electrocardiogram and laboratory studies were negative 
for chest pain of cardiac origin.  The veteran had a history 
of a large sliding hiatal hernia, esophageal reflux and 
peptic ulcer disease.  The veteran had obtained immediate 
relief from a GI cocktail and a nitroglycerin tablet.  During 
a prior hospitalization the veteran was also treated for 
chest pain and spent several days in an intensive care unit.  
The chest pain was so severe that morphine was required.  An 
esophageal ulcer had been found, and surgery was performed 
for cholelithiasis.

Private medical records from an unidentified provider dated 
from February 1982 through 1984 were received in August 1990.  
The earliest diagnosis of hypertension was reported in June 
1982.  In July 1983 it was noted that the veteran had 
hypertension of 10 years' duration.

The veteran underwent a VA examination in August 1990.  It 
was reported that she had been found to have elevated blood 
pressure in about 1976 and that she had been given Dyazide by 
her private physician.  She thought that she had taken blood 
pressure medication regularly since 1976.  An 
electrocardiogram showed sinus bradycardia and moderate 
voltage criteria for left ventricular hypertrophy, which was 
thought to be a possible normal variant.  The study was 
characterized as borderline.  The diagnoses were 
hypertension, moderate, under fair control; and history of 
chest pain thought to be due to either esophageal ulcer or 
esophageal reflux.  The examiner noted that no heart disease 
had apparently been found on any examination.

The veteran underwent a VA heart examination in February 
1997.  The examination report contained a review of the 
veteran's history, as reported herein.  The diagnosis was 
essential hypertension, only partially controlled.  The heart 
was clinically normal and the veteran had no present cardiac 
symptoms.  

VA outpatient treatment records dated through 1999 are of 
record.  Treatment entries refer to hypertension.  The 
veteran underwent a VA stress test in June 1999.  The images 
demonstrated an anterior septal defect of moderate size and 
intensity.  There were no other defects seen.  The remainder 
of the myocardium was normally perfused without defects.  
There was no evidence of myocardial ischemia.  

Analysis.

To establish direct service connection for a disorder, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service and, (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to hypertension, the first of the above elements is 
clearly satisfied by post service private and VA medical 
records documenting the presence of essential hypertension 
since 1982, with an unverified history of high blood pressure 
extending back to 1976.  However, the Board is unable to find 
that hypertension was manifest during service.  The term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg. systolic and from 90 mm. 
Hg. Diastolic to define the disorder.  See Dorland's 
Illustrated Medical Dictionary 635 (26th Ed. 1985).  The 
blood pressures recorded at the time of entrance into service 
and separation from service were well below these thresholds, 
and no elevated readings were noted during service.  The 
Board would note that although two blood pressure readings 
that would be considered elevated under these guidelines were 
recorded in preservice service department medical records, 
these recordings were not shown to signify hypertension.  
They were interspersed with several normal readings, and no 
diagnosis of hypertension was recorded.  

Assuming arguendo that the unverified history provided by the 
veteran that hypertension was first manifest in 1976 is 
correct, there is no basis in the record by which to 
establish a medical nexus between the post service 
hypertension and military service.  No hypertension was 
documented during service or during the period of one year 
after separation from service during which hypertension that 
is manifest to a degree of 10 percent or more is presumed to 
have been incurred in service.  To the extent that the 
veteran may be contending that her hypertension is in fact 
related to military service, her statement is not competent 
evidence since as a lay person without medical training, she 
is not competent to express an opinion as to the diagnosis or 
etiology of any disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Although the veteran's claim includes a heart disorder in 
addition to hypertension, the medical record does not clearly 
demonstrate that heart disease actually exists.  The veteran 
has received treatment for severe chest pain which caused 
physicians to suspect heart disease and prescribe 
nitroglycerin, among other medications, but cardiac work ups 
were inconclusive as to whether heart disease was present.  
At the most recent stress test documented in the record, 
performed in 1999, an anterior septal defect was noted but 
ischemia was ruled out and there was no cardiac diagnosis.  
No symptoms were attributed to the septal defect and its 
significance was not explained.  No definitive diagnosis of 
heart disease has been recorded at any time.  

To the extent that the competent medical evidence does not 
show that the veteran presently has a medically defined heart 
disability, there is no basis for the granting of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that 
Congress specifically limited entitlement to service 
connection where disability is present); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In any event, even if it were assumed arguendo that the 
anterior septal defect reported in 1999 represented a chronic 
disorder, there is no basis upon which to establish a nexus 
between this medical condition and military service.  The 
defect was not documented until nearly 25 years after service 
and is not shown to be related to an underlying disease 
process related to service.  

Concerning this, a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
hypertension with heart disease was incurred in service or is 
in any way related to service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

The appeal for service connection for hypertension with heart 
disease is denied.  


REMAND

Reasons For Remand:  To Order A VA Examination With A Medical 
Opinion And To Obtain Addition Medical Records.

The Board has determined that the issue of entitlement to 
service connection for a psychiatric disorder must be 
remanded to the RO via the BVA AMC for additional evidentiary 
development.

Service medical records show that on examination for 
enlistment the veteran reported having had a history of 
nervousness and was characterized as a "nervous person" but 
that psychiatric evaluation was normal.  In August 1974 she 
was seen at a mental health facility due to her nerves which 
she felt had been aggravated by military service.  It was 
noted that she had symptoms of neurotic depression, anorexia, 
weight loss, insomnia, feelings of depression, and 
irritability and had had many similar episodes in the past.  
The impression was reactive depression.  At a VA examination 
performed in August 1990 in connection with this service 
connection claim, the diagnosis was generalized anxiety 
disorder with a tendency to somatize and a depressive 
overlay.  At a subsequent psychiatric examination in February 
1997 the diagnosis was borderline personality.

The fact that a personality disorder may be present in 
February 1997 does not necessarily preclude the granting of 
service connection for a chronic acquired psychiatric 
disorder superimposed thereon, and the evidence of record 
does not rule out the possibility that that may be the case 
with this veteran, notwithstanding that the only diagnosis in 
February 1997 was of a personality disorder.  Post service 
medical records contain periodic references to depression, 
the etiology of which is not clear.  The 1997 diagnosis of 
personality disorder does not invalidate the 1997 diagnosis 
of generalized anxiety disorder; no personality disorder was 
recorded at that time.  Consequently, the Board believes that 
a psychiatric examination is needed to reconcile the 
conflicting diagnoses and, if an acquired psychiatric 
disorder is found, to determine whether any such disorder is 
related to the psychiatric symptomatology documented in 
service.  

In addition, it appears that relevant treatment records may 
still be available.  The veteran reported at the August 1990 
VA examination that after service she had been treated for 
depression at the John Peter Smith Hospital following a 
hysterectomy and had seen a psychiatrist once a month for 
about a year.  If available, these records should be 
obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the issue of entitlement to service connection 
for a psychiatric disorder is remanded for the following 
actions:

1.  The RO should obtain any additional 
VA outpatient treatment records dated 
since November 1999, the date of the most 
recent outpatient records currently on 
file.

2.  The veteran should take appropriate 
steps to obtain all records relating to 
psychiatric treatment of the veteran at 
the John Peter Smith Hospital at any time 
since service, following receipt of 
proper authorization from the veteran.  

3.  The veteran should be given another 
opportunity to identify all medical 
providers, both VA and private, including 
physicians and institutions (hospitals or 
clinics) from which she has received 
examination or treatment for psychiatric 
symptoms since service.  Upon receipt of 
proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other providers identified by the 
veteran.

4.  The veteran should undergo a VA 
examination by a psychiatrist to clarify 
the nature and etiology of all current 
psychiatric disability and ascertain 
whether it is related to service.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained at the 
examination, the examiner should respond 
to the following questions and provide a 
full statement of the basis for any 
conclusions reached:

(a) The examiner should identify all 
psychiatric disorders present and 
should assign a diagnosis for each.

(b) The examiner should review the 
service medical records and express 
an opinion as to whether it is at 
least as likely as not that the 
psychiatric symptoms reported in 
service represented an acquired 
psychiatric disorder, as 
distinguished from a personality 
disorder, and, if so, whether such 
disorder was chronic.  

(c) If it is found out the veteran 
currently has a chronic acquired 
psychiatric disorder, the examiner 
should express a conclusion as to 
whether it is at least as likely as 
not that such disorder(s) is(are) 
related to the symptomatology 
documented in service medical 
records as opposed to being related 
to some other cause or factor.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation or of a relationship 
between disorders as it is to find 
against it.)

5.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as explained in the discussion 
and specifications above.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.  

6.  When the record is complete, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
her representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


